DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Acknowledgement is made of application #17/066,100 filed on 10/08/2020 in which claims 1-30 have been presented for prosecution in a first action on the merits.
Response to Preliminary Amendments
Acknowledgement is made of Preliminary Amendment filed on 01/15/2021 in which claims 1-30 have been canceled while claims 31-80 have been newly added. By this amendment claims 31-80 are now pending in the application.
Acknowledgement is made of Preliminary Amendment filed on 02/12/2021 in which claims 31-33 are currently amended, claims 1-30 have been canceled while claims 81-87 have been newly added. By this amendment, claims 31-87 are now pending in the application.
Specification
Claim Objections
Claims 31, 33, 38, 42,45 and 81 are objected to because of the following informalities:  In claim 31, the limitations of, “…a safety control system or circuit configured for detecting when the jump starting apparatus is properly connected to the depleted or discharged battery and then switching on power from the at least one rechargeable battery to the depleted or discharge battery only when the jump starting apparatus is properly connected to the depleted or discharged battery;” should and would read for examination purpose -- a safety control system or circuit configured for detecting when the jump starting apparatus is properly connected to the depleted or discharged battery and then switching on power from the at least one rechargeable battery to the depleted or discharged battery only when the jump starting apparatus is properly connected to the depleted or discharged battery; --.  
Similarly in claim 33, the limitations of, “…a safety control system or circuit configured for detecting when the jump starting apparatus is properly connected to the depleted or discharged battery and then switching on power from the at least one rechargeable battery to the depleted or discharge battery only when the jump starting apparatus is properly connected to the depleted or discharged battery;” should and would read for examination purpose -- …a safety control system or circuit configured for detecting when the jump starting apparatus is properly connected to the depleted or discharged battery and then switching on power from the at least one rechargeable battery to the depleted or discharged battery only when the jump starting apparatus is properly connected to the depleted or discharged battery;--
Similarly, in claim 81, the limitations of, “…a safety control system or circuit configured for detecting when the jump starting apparatus is properly connected to the depleted or discharged battery and then turning on power from the at least one rechargeable battery to the depleted or discharge battery only when the jump starting apparatus is properly connected to the depleted or discharged battery;” should and would read for examination purpose --…a safety control system or circuit configured for detecting when the jump starting apparatus is properly connected to the depleted or discharged battery and then turning on power from the at least one rechargeable battery to the depleted or discharged battery only when the jump starting apparatus is properly connected to the depleted or discharged battery; --
Claim 38 is objected as being in an improper dependent format and must be ending with a full period.
Claim 42 is objected as being in an improper dependent format and must be ending with a full period instead of a semi column.
Claim 45 is objected due to lack of antecedent basis. Claim 45 recites the limitations of: “The apparatus according to claim 31, wherein the jump starting apparatus comprises a USB input port comprising the USB input connector configured for connecting with the USB charger to the jump starting apparatus, and providing a charge input from the USB charger through the USB input connector and the USB charge circuit to the at least one rechargeable battery”. There is insufficient antecedent basis for this underlined limitations in the claim. Parent claim 31 only recites “a USB input charge circuit” and not “a USB charge circuit”.
Claim 55 is objected due to minor informalities. In claim 55, line 4, the limitations of, “…from the deplete or discharged battery…” should and would read for examination purpose --…from the depleted or discharged battery… --
Claim 59 is in an improper dependent format as claim 59 depend from canceled claim 1.
Appropriate correction is required.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claim 45 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 45 recites the limitation "the USB charge circuit" in lines 4-5 of claim 45.  There is insufficient antecedent basis for this limitation in the claim.
The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

The following is a quotation of pre-AIA  35 U.S.C. 112, fourth paragraph:
Subject to the following paragraph [i.e., the fifth paragraph of pre-AIA  35 U.S.C. 112], a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

Claims 59-61 are rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends.  Claim 59 is in an improper dependent format as claim 59 depend from canceled claim 1.  Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite the claim(s) in independent form, or present a sufficient showing that the dependent claim(s) complies with the statutory requirements.
Claims 60-61 depend either directly or indirectly from claim 59 and thus are also rejected for the same reasons.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claim(s) 31-39,42-54,56-58,62-67,69,71,73-74,81-86 are rejected under 35 U.S.C. 103 as being unpatentable over Richardson et al., (Richardson) US 2009/0174362 (Exhibit 1010 IPR2020-01387) in view of Butler et al., (Butler) USPAT 10,087,904.
Regarding claim 31: Richardson at least discloses and shows in Figs. 1,2C, 3 & 6:  A jump starting apparatus(10) (Abstract; ¶[0001])configured for boosting or charging a depleted or discharged battery(battery of vehicle 28)(¶[0006])having a positive polarity battery terminal (to which Red clamp is connected to; Fig. 2C) and a negative polarity battery terminal(to which black clamp is connected to; see Fig. 2C)(Note-jumper cable 60 has red (positive) and black (negative) clamps. EX1010 at ¶[0020]); Richardson discloses “a pair of conductive leads for connecting the supplemental power to an engine electrical system), the jump starting apparatus(10) comprising: at least one rechargeable battery(22)(note-jump starter batteries 22 provide power to the battery of the vehicle(28) to be jump started; see ¶[0006],[0014] and Fig. 2C); a positive polarity battery terminal connector(labeled Red clamp; Fig. 2C) for connecting the jump starting apparatus to the positive polarity battery terminal of the depleted or discharged battery(as seen in Fig. 2C)(battery of the vehicle(28); a negative polarity battery terminal connector(labeled black clamp; Fig. 2C) for connecting the jump starting apparatus to the negative polarity battery terminal of the depleted or discharged battery; a safety control system or circuit(12)(see ¶[0011]-[0012]) configured(via battery voltage sensor (20) and reverse voltage sensor (24)) for detecting when the jump starting apparatus(10) is properly connected to the depleted or discharged battery(battery of the vehicle(28)) and then switching on power from the at least one rechargeable battery(22) to the depleted or discharged battery(battery of vehicle (28)) only when the jump starting apparatus is properly connected to the depleted or discharged battery(note-Only after the reverse polarity and battery presence tests have been conducted at steps 214 and 252 does the process proceed to step 268 where microprocessor 12 sends a signal to close contact relay 34. (See also Fig. 3, Fig. 6, ¶[0014] and [0027] to turning on the power switch or circuit(34)(see ¶[0014])(note- Richardson also makes clear that the microcontroller only closes relay 34 if the reverse polarity sensor 24 and vehicle voltage sensor 30 indicate the presence of a vehicle battery connected with proper polarity. For example, Richardson states that “when the jump starter 10 is initially powered on 200, the microprocessor initializes the hardware . . . . then performs a self-test operation 208 where . . . all sensors 20, 24, 30, 32, 38, 40 . . . are tested”. Richardson further discloses the process of measuring the vehicle battery voltage necessarily entails detecting the presence of a vehicle battery connected to the positive and negative output ports of the discharged or depleted battery since reading a sufficiently low voltage would indicate either the absence of a vehicle battery or a battery with a voltage below a required threshold for detection. Only after the reverse polarity and battery presence tests have been conducted at steps 214 and 252 does the process proceed to step 268 where microprocessor 12 sends a signal to close contact relay 34 for power transfer from the power supply (22) to the depleted battery (See also Fig. 3, Fig. 6, see also ¶[0006],[0014] and [0027]); 
Richardson does not expressly teach the limitations of:
a USB input connector configured for connecting a USB charger to the jump starting apparatus for charging the at least one rechargeable battery of the jump starting apparatus; and a USB input charge circuit electrically connecting the USB input connector to the at least one rechargeable battery, the USB input charge circuit configured for convertingMAIL STOP AMENDMENTAttorney Docket No.: 054985-000055-US-04-01Appl. No.: 17/066,100Page 3 of 18 power from the USB charger to a charge voltage and a charge current suitable for charging the at least one rechargeable battery.
However, Butler discloses factual evidence of, a USB input connector (156)  configured for connecting a USB charger(USB port)(see col. 5, lines 54-67; col. 12, lines 8-12) to the jump starting apparatus for charging the at least one rechargeable battery(150) of the jump starting apparatus; and a USB input charge circuit(USB port 156)(see col. 5, lines 54-67; col. 12, lines 8-12) electrically connecting the USB input connector to the at least one rechargeable battery(150), the USB input charge circuit(Sepic circuit 302) (col. 13, lines 13-34 & 62-65) configured for convertingMAIL STOP AMENDMENTAttorney Docket No.: 054985-000055-US-04-01Appl. No.: 17/066,100Page 3 of 18(note- Sepic 302 is a DC to DC type converter)(see col. 12, lines 5-35) power from the USB charger to a charge voltage and a charge current suitable for charging the at least one rechargeable battery(150) (see col. 5, lines 54-67).
Richardson and Butler are battery booster analogous art. Therefore it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to avail of the teachings of Butler in having incorporated, a USB input connector configured for connecting a USB charger to the jump starting apparatus for charging the at least one rechargeable battery of the jump starting apparatus; and a USB input charge circuit electrically connecting the USB input connector to the at least one rechargeable battery, the USB input charge circuit configured for convertingMAIL STOP AMENDMENTAttorney Docket No.: 054985-000055-US-04-01Appl. No.: 17/066,100Page 3 of 18 power from the USB charger to a charge voltage and a charge current suitable for charging the at least one rechargeable battery, as recited, in order to yield the predictable results of enabling the internal battery recharging functionality via a USB port and ensuring a source of UPS for the jump starting device, as per the teachings of Butler(col. 6, lines 16-26; col. 12, lines 23-27).
Regarding claim 32: Richardson at least discloses and shows in Figs. 1,2C, 3 & 6: a jump starting apparatus(10) (Abstract; ¶[0001]) configured for boosting or charging a depleted or discharged battery(battery of vehicle 28)(¶[0006]) having a positive polarity battery terminal (to which red clamp is configured to be connected to; see Fig.2C) )and a negative polarity battery terminal(to which black clamp is configured to be connected to), the jump starting apparatus(10) comprising: at least one rechargeable battery(22)(see ¶[0014]); a positive polarity battery terminal connector(Red clamp; see Fig. 2C) configured for connecting the jump starting apparatus to the positive polarity battery terminal of the depleted or discharged battery(battery of vehicle 28; see Fig. 2C); a negative polarity battery terminal connector(Black clamp; see Fig. 2C) configured for connecting the jump starting apparatus to the negative polarity battery terminal of the depleted or discharged battery; a safety power switch(34)(see ¶[0014]) or circuit configured for connecting power from the at least one rechargeable battery(22) to the depleted or discharged battery(battery of vehicle 38) when the jump starting apparatus is connected to the depleted or discharged battery(see ¶[0014]); a safety control system or circuit(12)  connected to and controlling(via contact relay control output 58) the power switch(34) or circuit, the safety control system or circuit(12) configured to detect when the positive and negative polarity battery terminal connectors are properly connected to the positive and negative polarity battery terminals of the depleted or discharged battery and then control the power switch or circuit to turn on and connect power from the at least one rechargeable battery(22) to the depleted or discharged battery(battery of vehicle 28)(see ¶[0014]) (note-Only after the reverse polarity and battery presence tests have been conducted at steps 214 and 252 does the process proceed to step 268 where microprocessor 12 sends a signal to close contact relay 34. (See also Fig. 3, Fig. 6, ¶[0014] and [0027] to turning on the power switch or circuit(34)(see ¶[0014])(note- Richardson also makes clear that the microcontroller only closes relay 34 if the reverse polarity sensor 24 and vehicle voltage sensor 30 indicate the presence of a vehicle battery connected with proper polarity. For example, Richardson states that “when the jump starter 10 is initially powered on 200, the microprocessor initializes the hardware . . . . then performs a self-test operation 208 where . . . all sensors 20, 24, 30, 32, 38, 40 . . . are tested”. Richardson further discloses the process of measuring the vehicle battery voltage necessarily entails detecting the presence of a vehicle battery connected to the positive and negative output ports of the discharged or depleted battery since reading a sufficiently low voltage would indicate either the absence of a vehicle battery or a battery with a voltage below a required threshold for detection. Only after the reverse polarity and battery presence tests have been conducted at steps 214 and 252 does the process proceed to step 268 where microprocessor 12 sends a signal to close contact relay 34 for power transfer from the power supply (22) to the depleted battery (See also Fig. 3, Fig. 6, see also ¶[0006],[0014] and [0027])MAIL STOP AMENDMENTAttorney Docket No.: 054985-000055-US-04-01Appl. No.: 17/066,100.
Richardson does not expressly teach the limitations of:
Page 4 of 18a USB input connector configured for electrically connecting a USB charger to the jump starting apparatus for charging the internal power supply of the jump starting apparatus; and a USB input charge circuit electrically connecting the USB input connector to the internal power supply, the USB input charge circuit configured for converting power from the USB charger to a charge voltage and a charge current suitable for charging the internal power supply.
However, Butler discloses factual evidence of, a USB input connector (156)  configured for connecting a USB charger(USB port)(see col. 5, lines 54-67; col. 12, lines 8-12) to the jump starting apparatus for charging the at least one rechargeable battery(150) of the jump starting apparatus; and a USB input charge circuit(USB port 156)(see col. 5, lines 54-67; col. 12, lines 8-12) electrically connecting the USB input connector to the at least one rechargeable battery(150), the USB input charge circuit(Sepic circuit 302) (col. 13, lines 13-34 & 62-65) configured for convertingMAIL STOP AMENDMENTAttorney Docket No.: 054985-000055-US-04-01Appl. No.: 17/066,100Page 3 of 18(note- Sepic 302 is a DC to DC type converter)(see col. 12, lines 5-35) power from the USB charger to a charge voltage and a charge current suitable for charging the at least one rechargeable battery(150) (see col. 5, lines 54-67).
Richardson and Butler are battery booster analogous art. Therefore it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to avail of the teachings of Butler in having incorporated, a USB input connector configured for connecting a USB charger to the jump starting apparatus for charging the at least one rechargeable battery of the jump starting apparatus; and a USB input charge circuit electrically connecting the USB input connector to the at least one rechargeable battery, the USB input charge circuit configured for convertingMAIL STOP AMENDMENTAttorney Docket No.: 054985-000055-US-04-01Appl. No.: 17/066,100Page 3 of 18 power from the USB charger to a charge voltage and a charge current suitable for charging the at least one rechargeable battery, as recited, in order to yield the predictable results of enabling the internal battery recharging functionality via a USB port and ensuring a source of UPS for the jump starting device, as per the teachings of Butler(col. 6, lines 16-26; col. 12, lines 23-27).
Accordingly claim 32 would have been obvious.
Regarding claim 33: Richardson at least discloses and shows in Figs. 1,2C, 3 & 6 A jump starting apparatus(10) (Abstract; ¶[0001]) configured for boosting or charging a depleted or discharged battery(battery of vehicle 28; see Fig. 2C) (¶[0006]) having a positive polarity battery terminal and a negative polarity battery terminal(to which Red and Black clamps are configured to be connected respectively in a jump start operation), the jump starting apparatus comprising: at least one rechargeable battery(22)(see ¶[0006],[0014]); a positive polarity battery terminal connector(Red clamp; see Fig. 2C) for connecting the jump starting apparatus to the positive polarity battery terminal of the depleted or discharged battery(battery of vehicle 38); a negative polarity battery terminal connector(Black clamp; see Fig. 2C) for connecting the jump starting apparatus to the negative polarity battery terminal of the depleted or discharged battery; a safety control system or circuit (12)configured for detecting when the jump starting apparatus is properly connected to the depleted or discharged battery and then switching on power from the at least one rechargeable battery(22) to the depleted or discharged battery(battery of vehicle 28) only when the jump starting apparatus is properly connected to the depleted or discharged battery)(see ¶[0014]) (note-Only after the reverse polarity and battery presence tests have been conducted at steps 214 and 252 does the process proceed to step 268 where microprocessor 12 sends a signal to close contact relay 34. (See also Fig. 3, Fig. 6, ¶[0014] and [0027] to turning on the power switch or circuit(34)(see ¶[0014])(note- Richardson also makes clear that the microcontroller only closes relay 34 if the reverse polarity sensor 24 and vehicle voltage sensor 30 indicate the presence of a vehicle battery connected with proper polarity. For example, Richardson states that “when the jump starter 10 is initially powered on 200, the microprocessor initializes the hardware . . . . then performs a self-test operation 208 where . . . all sensors 20, 24, 30, 32, 38, 40 . . . are tested”. Richardson further discloses the process of measuring the vehicle battery voltage necessarily entails detecting the presence of a vehicle battery connected to the positive and negative output ports of the discharged or depleted battery since reading a sufficiently low voltage would indicate either the absence of a vehicle battery or a battery with a voltage below a required threshold for detection. Only after the reverse polarity and battery presence tests have been conducted at steps 214 and 252 does the process proceed to step 268 where microprocessor 12 sends a signal to close contact relay 34 for power transfer from the power supply (22) to the depleted battery (See also Fig. 3, Fig. 6, see also ¶[0006],[0014] and [0027])MAIL STOP AMENDMENTAttorney Docket No.: 054985-000055-US-04-01Appl. No.: 17/066,100.
Richardson does not expressly teach the limitations:
a USB input connector configured for connecting a USB charger to the jump starting apparatus for charging the at least one rechargeable battery of the jump startingMAIL STOP AMENDMENTAttorney Docket No.: 054985-000055-US-04-01Appl. No.: 17/066,100Page 5 of 18 apparatus; a USB input charge circuit electrically connecting the USB input connector to the at least one rechargeable battery, the USB input charge circuit configured for converting power from the USB charger to a charge voltage and a charge current suitable for charging the at least one rechargeable battery; a USB output connector configured for electrically connecting the internal power supply of the jump starting apparatus to one or more external electronic devices; and a USB output circuit electrically connecting the at least one rechargeable battery to the USB output connector.
However, Butler discloses factual evidence of, a USB input connector (154) configured for connecting a USB charger(USB port)(see col. 5, lines 54-67; col. 12, lines 8-12) to the jump starting apparatus for charging the at least one rechargeable battery(150) of the jump starting apparatus; a USB input charge circuit(USB port 156)(see col. 5, lines 54-67; col. 12, lines 8-12) electrically connecting the USB input connector(154)(see Butler; Fig. 1) to the at least one rechargeable battery(150), the USB input charge circuit(Sepic circuit 302) (col. 13, lines 13-34 & 62-65) configured for convertingMAIL STOP AMENDMENTAttorney Docket No.: 054985-000055-US-04-01Appl. No.: 17/066,100Page 3 of 18(note- Sepic 302 is a DC to DC type converter)(see col. 12, lines 5-35) power from the USB charger to a charge voltage and a charge current suitable for charging the at least one rechargeable battery(150) (see col. 5, lines 54-67); a USB output connector(136) configured for electrically connecting the internal power supply(150) of the jump starting apparatus to one or more external electronic devices(152) (note-a USB port or 12V supply may be provided as DC output terminals 136 on the charger to facilitate the charging of accessories, such as portable electronic devices 152, see col. 10, lines 59-67; col. 14, lines 32-38); and a USB output circuit (see connection wires connecting element 150 to element 136 in Fig. 1) electrically connecting the at least one rechargeable battery(150) to the USB output connector(156)(Note- a DC connector may be used for both DC input terminal 154 and DC output terminal 136. That is, the compact battery charger 102 may draw power from a device coupled to the DC connector (functioning as a DC input terminal 154), or supply power to the device coupled to the DC connector (functioning as a DC output terminal 136)
Richardson and Butler are battery booster analogous art. Therefore it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to avail of the teachings of Butler in having incorporated, a USB input connector configured for connecting a USB charger to the jump starting apparatus for charging the at least one rechargeable battery of the jump starting apparatus; and a USB input charge circuit electrically connecting the USB input connector to the at least one rechargeable battery, the USB input charge circuit configured for convertingMAIL STOP AMENDMENTAttorney Docket No.: 054985-000055-US-04-01Appl. No.: 17/066,100Page 3 of 18 power from the USB charger to a charge voltage and a charge current suitable for charging the at least one rechargeable battery, a USB output connector configured for electrically connecting the internal power supply of the jump starting apparatus to one or more external electronic devices; and a USB output circuit electrically connecting the at least one rechargeable battery to the USB output connector, as recited, in order to yield the predictable results of enabling the internal battery recharging functionality via a USB port and ensuring a source of UPS for the jump starting device, as per the teachings of Butler(col. 6, lines 16-26; col. 12, lines 23-27).
Regarding claim 34, Richardson in view of Butler discloses all the claimed invention as set forth and discussed above in claim 31. Butler further teaches, wherein the USB input charge circuit (Sepic circuit 302) (col. 13, lines 13-34 & 62-65) is configured to up-convert(note- Sepic 302 is a DC to DC type converter)(see col. 12, lines 5-35)) an output voltage of the USB charger to an input charging voltage of the at least one rechargeable battery(150)(see col. 5, lines 54-67).
Regarding claim 35, Richardson in view of Butler discloses all the claimed invention as set forth and discussed above in claim 34. Butler further teaches, wherein the output voltage of the USB charger is 5V and the up-converted input charging voltage of the at least one rechargeable battery is 12.4 VDC(see col. 5, lines 54-65 and col. 12, lines 7-26).
Regarding claim 36, Richardson in view of Butler discloses all the claimed invention as set forth and discussed above in claim 35. Butler further teaches, wherein the USB input charge circuit comprises a DC-DC converter(302)(note- Sepic 302 is a DC to DC type converter)(see col. 12, lines 5-35).
Regarding claim 37, Richardson in view of Butler discloses all the claimed invention as set forth and discussed above in claim 34. Butler further teaches, wherein the USB input charge circuit comprises a DC-DC converter(302)(Sepic 302 is a DC to DC type converter)(see col. 12, lines 5-35).
Regarding claim 38, Richardson in view of Butler discloses all the claimed invention as set forth and discussed above in claim 31. Butler teaches, further comprising a USB output connector(136) configured for electrically connecting the internal power supply(150) of the jump starting apparatus to one or more external electronic devices(152)( see col. 10, lines 59-67; col. 14, lines 32-38).
Regarding claim 39, Richardson in view of Butler discloses all the claimed invention as set forth and discussed above in claim 38. Butler teaches further comprising a USB output circuit electrically connecting the at least one rechargeable battery(150) to the USB output connector(136) (see USB output circuit being connection wires connecting element 150 to element 136 in Fig. 1).
Regarding claim 42, Richardson in view of Butler discloses all the claimed invention as set forth and discussed above in claim 31. Richardson further discloses, wherein the safety control system or circuit(12) signals to enable the power switch or circuit to turn on and connect power from the at least one rechargeable battery to the depleted or discharged battery(note- Richardson also makes clear that the microcontroller only closes relay 34 if the reverse polarity sensor 24 and vehicle voltage sensor 30 indicate the presence of a vehicle battery connected with proper polarity. For example, Richardson states that “when the jump starter 10 is initially powered on 200, the microprocessor initializes the hardware . . . . then performs a self-test operation 208 where . . . all sensors 20, 24, 30, 32, 38, 40 . . . are tested”. Richardson further discloses the process of measuring the vehicle battery voltage necessarily entails detecting the presence of a vehicle battery connected to the positive and negative output ports of the discharged or depleted battery since reading a sufficiently low voltage would indicate either the absence of a vehicle battery or a battery with a voltage below a required threshold for detection. Only after the reverse polarity and battery presence tests have been conducted at steps 214 and 252 does the process proceed to step 268 where microprocessor 12 sends a signal to close contact relay 34 for power transfer from the power supply (22) to the depleted battery (See also Fig. 3, Fig. 6, see also ¶[0006],[0014] and [0027]).
Regarding claim 43, Richardson in view of Butler discloses all the claimed invention as set forth and discussed above in claim 31. Richardson further discloses, wherein the jump starting apparatus(10) is properly connected to the depleted or discharged battery(battery of vehicle 28) when the positive and negative polarity battery terminal connectors(Red and Black clamps) are connected with proper polarity to the positive and negative polarity battery terminals of the depleted or discharged battery (Richardson also makes clear that the microcontroller only closes relay 34 if the reverse polarity sensor 24 and vehicle voltage sensor 30 indicate the presence of a vehicle battery connected with proper polarity. For example, Richardson states that “when the jump starter 10 is initially powered on 200, the microprocessor initializes the hardware . . . . then performs a self-test operation 208 where . . . all sensors 20, 24, 30, 32, 38, 40 . . . are tested”. Richardson further discloses the process of measuring the vehicle battery voltage necessarily entails detecting the presence of a vehicle battery connected to the positive and negative output ports of the discharged or depleted battery since reading a sufficiently low voltage would indicate either the absence of a vehicle battery or a battery with a voltage below a required threshold for detection. Only after the reverse polarity and battery presence tests have been conducted at steps 214 and 252 does the process proceed to step 268 where microprocessor 12 sends a signal to close contact relay 34 for power transfer from the power supply (22) to the depleted battery (See also Fig. 3, Fig. 6, see also ¶[0006],[0014] and [0027]).
Regarding claim 44, Richardson in view of Butler discloses all the claimed invention as set forth and discussed above in claim 31. Richardson further discloses, wherein the jump starting apparatus(10) is properly connected to the positive and negative polarity battery terminals of the depleted or discharged battery when the positive and negative polarity battery terminal connectors are physically and electrically connected and connected with proper polarity to the positive and negative polarity battery terminals of the depleted or discharged battery(Richardson also makes clear that the microcontroller only closes relay 34 if the reverse polarity sensor 24 and vehicle voltage sensor 30 indicate the presence of a vehicle battery connected with proper polarity. For example, Richardson states that “when the jump starter 10 is initially powered on 200, the microprocessor initializes the hardware . . . . then performs a self-test operation 208 where . . . all sensors 20, 24, 30, 32, 38, 40 . . . are tested”. Richardson further discloses the process of measuring the vehicle battery voltage necessarily entails detecting the presence of a vehicle battery connected to the positive and negative output ports of the discharged or depleted battery since reading a sufficiently low voltage would indicate either the absence of a vehicle battery or a battery with a voltage below a required threshold for detection. Only after the reverse polarity and battery presence tests have been conducted at steps 214 and 252 does the process proceed to step 268 where microprocessor 12 sends a signal to close contact relay 34 for power transfer from the power supply (22) to the depleted battery (See also Fig. 3, Fig. 6, see also ¶[0006],[0014] and [0027]).
Regarding claim 45, Richardson in view of Butler discloses all the claimed invention as set forth and discussed above in claim 31. Butler further discloses, wherein the jump starting apparatus comprises a USB input port(154) comprising the USB input connector(156) configured for connecting with the USB charger to the jump starting apparatus(102/302), and providing a charge input from the USB charger through the USB input connector(154) and the USB charge circuit(USB charge circuit is construed as being connection wires connecting element 150 to element 136 in Fig. 1) to the at least one rechargeable battery(150).
Regarding claim 46, Richardson in view of Butler discloses all the claimed invention as set forth and discussed above in claim 38. Butler further discloses, wherein the USB input port (154) and USB output port(156) are both electrically connected to a same rechargeable battery of the at least one rechargeable battery(150)(see Fig. 1 of Butler).
Regarding claim 47, Richardson in view of Butler discloses all the claimed invention as set forth and discussed above in claim 31. Richardson further teaches, wherein the at least one rechargeable battery(22) is a single rechargeable battery(see Richardson;¶[0014])(Butler; col. 5, lines 54-67).
Regarding claim 48, Richardson in view of Butler discloses all the claimed invention as set forth and discussed above in claim 31. Richardson further teaches, wherein the safety control system or circuit(12) comprises a microcontroller(see Richardson; ¶[0011])(note-the ATmega644P is a low-power CMOS 8-bit microcontroller, and thus comprises electronic switches and is based on the AVR® enhanced RISC architecture and is used to receive inputs 14 and produces informational outputs 16 and control outputs 18).
Regarding claim 49, Richardson in view of Butler discloses all the claimed invention as set forth and discussed above in claim 48. Richardson further teaches, wherein the safety control system or circuit(12) comprises one or more sensors(20, 24, 30, 32, 38, 40) connected to the microcontroller(12) configured for determining whether the depleted or discharged battery is properly connected(via presence detector 30 and reverse connection sensor 24) to the jump starting apparatus(10) prior to connecting power from the at least one rechargeable battery(22) to the depleted or discharged battery(battery of vehicle 28) (See also Fig. 3, Fig. 6, see also ¶[0006],[0014] and [0027]).
Regarding claim 50, Richardson in view of Butler discloses all the claimed invention as set forth and discussed above in claim 49. Richardson further teaches, wherein the one or more sensors(20, 24, 30, 32, 38, 40) connected to the microcontroller(12) are configured to determine whether the depleted or discharged battery(battery of vehicle 28) has a proper polarity connection(via reverse polarity sensor 24) with the jump starting apparatus(10) prior to connecting power from the at least one rechargeable battery to the depleted or discharged battery(battery of vehicle 28)(Richardson also makes clear that the microcontroller only closes relay 34 if the reverse polarity sensor 24 and vehicle voltage sensor 30 indicate the presence of a vehicle battery connected with proper polarity. For example, Richardson states that “when the jump starter 10 is initially powered on 200, the microprocessor initializes the hardware . . . . then performs a self-test operation 208 where . . . all sensors 20, 24, 30, 32, 38, 40 . . . are tested”. Richardson further discloses the process of measuring the vehicle battery voltage necessarily entails detecting the presence of a vehicle battery connected to the positive and negative output ports of the discharged or depleted battery since reading a sufficiently low voltage would indicate either the absence of a vehicle battery or a battery with a voltage below a required threshold for detection. Only after the reverse polarity and battery presence tests have been conducted at steps 214 and 252 does the process proceed to step 268 where microprocessor 12 sends a signal to close contact relay 34 for power transfer from the power supply (22) to the depleted battery (See also Fig. 3, Fig. 6, see also ¶[0006],[0014] and [0027]).  
Regarding claim 51, Richardson in view of Butler discloses all the claimed invention as set forth and discussed above in claim 49. Richardson further teaches, wherein the one or more sensors is two or more separate sensors(20, 24, 30, 32, 38, 40) connected to the microcontroller(12)(see Fig. 1).
Regarding claim 52, Richardson in view of Butler discloses all the claimed invention as set forth and discussed above in claim 49. Richardson further teaches, wherein the two or more sensors (20, 24, 30, 32, 38, 40) comprises a presence sensor(30) to determine whether the depleted or discharged battery(battery of vehicle 28) is electrically connected between the positive and negative polarity battery terminal connectors(Black and Red clamps) and a reverse polarity sensor(24) to determine whether the depleted or discharged battery has proper polarity connection with the positive and negative polarity battery terminal connectors(see Richardson; ¶[0012],[0014],[0015],[0027]-[0028]).
Regarding claim 53, Richardson in view of Butler discloses all the claimed invention as set forth and discussed above in claim 31. Richardson further discloses, wherein the at least one rechargeable battery is at least one lithium ion battery or lithium ion battery cell(see Butler; col. 5, lines 30-53; col. 14, lines 32-38).
Regarding claim 54, Richardson in view of Butler discloses all the claimed invention as set forth and discussed above in claim 31. Richardson further teaches, wherein the power switch(12) comprises one or more FETs(see Richardson; ¶[0011])(note-the ATmega644P is a low-power CMOS 8-bit microcontroller, and thus comprises electronic switches and is based on the AVR® enhanced RISC architecture and is used to receive inputs 14 and produces informational outputs 16 and control outputs 18).
Regarding claim 56, Richardson in view of Butler discloses all the claimed invention as set forth and discussed above in claim 31. Richardson teaches, further comprising a temperature sensor (38)(see ¶[0013] and Fig. 1).
Regarding claim 57, Richardson in view of Butler discloses all the claimed invention as set forth and discussed above in claim 31. Richardson teaches, further comprising a voltage measurement circuit(20) configured to measure output voltage of the at least one rechargeable battery (22)(see ¶[0012]; Fig. 1) and to provide a voltage measurement signal(output of sensor 20; see Fig. 1 of Richardson) to the safety control system or circuit (12).
Regarding claim 58, Richardson in view of Butler discloses all the claimed invention as set forth and discussed above in claim 31. Richardson teaches, further comprising a voltage regulator(note-(Fig. 2A; regulator LM7805 is a 5V regulator although not labeled) to convert output voltage of the at least one rechargeable battery to a voltage level appropriate to provide operating power internal components of the jump starting apparatus(10).
Regarding claim 62, Richardson in view of Butler discloses all the claimed invention as set forth and discussed above in claim 31. Richardson teaches, further comprising a plurality of visual indicators(54,46) configured to display remaining capacity status of the at least one rechargeable battery(22)(see ¶[0021]).
Regarding claim 63, Richardson in view of Butler discloses all the claimed invention as set forth and discussed above in claim 62. Richardson further teaches, wherein the plurality of visual indicators comprises a plurality of LEDs(48,50,52,54,56)(see ¶[0014]-[0015]) providing output light of different colors.
Regarding claim 64, Richardson in view of Butler discloses all the claimed invention as set forth and discussed above in claim 31. Richardson further teaches, further comprising a visual indicator (LCD 46) configured to warn a user when the depleted or discharged battery is connected to the jump starting apparatus with reverse polarity(A "Reverse Polarity" error message is displayed 218 on the LCD 46, and the reverse voltage LED 48 is illuminated 216; see ¶[0020]).
Regarding claim 65, Richardson in view of Butler discloses all the claimed invention as set forth and discussed above in claim 31. Richardson teaches, further comprising separate visual indicators(LCD 46 and LEDs 48,50,52, 54 and 56 configured to display a power on status of the jump start boost power status of power supplied to an output device(see ¶[0015],[0020]-[0025], and [0027])) (Butler also teaches display device 114, see col. 6, lines 55-col. 7 line 30; col. 8, lines 1-67).
Regarding claim 66, Richardson in view of Butler discloses all the claimed invention as set forth and discussed above in claim 31. Richardson teaches, further comprising a manual override switch(44)(see ¶[0025]) configured to activate a manual override mode to enable a user to connect jump start power(10) to an output port when the vehicle battery isolation sensor(24) is unable to detect presence of a vehicle battery(battery of vehicle 28).
Regarding claim 67, Richardson in view of Butler discloses all the claimed invention as set forth and discussed above in claim 66. Richardson further teaches, wherein the safety control system or circuit(12) is configured to detect actuation of the manual override switch(44) for at least a predetermined period of time(90 seconds) before activation of the manual override mode(see ¶[0027])(see also Butler’s manual override timing of 2seconds to 10 seconds; see Butler col. 17, lines 38-55).
Regarding claim 71, Richardson in view of Butler discloses all the claimed invention as set forth and discussed above in claim 38. Butler teaches, further comprising a USB output control circuit(132) connected to a microcontroller(128), the USB output control circuit(132) is configured to allow the USB output to be turned on and off by software control to prevent the internal lithium battery(150) from getting too low in capacity(see Butler; col. 17, lines 38-55).
Regarding claim 73, Richardson in view of Butler discloses all the claimed invention as set forth and discussed above in claim 31. Richardson further teaches, including an operation indicator LED(54,46) to provide visual indication of the power supply capacity status(see ¶[0021]). Butler also teaches that a display device 114 may comprise, or otherwise employ, one or more light emitting diodes (LEDs) and/or a liquid crystal display (LCD) screen. The display device 114 may display the external battery 104's voltage. The display device 114 may also indicate the state of charge in terms of percent of charge of the jump starter's internal battery 150. During user inactivity, such as when charging the external battery 104 or the internal battery 150, the display device 114 may enter a sleep mode and will not display any messages until activity is detected (e.g., when devices are connected/disconnected from the compact battery charger 102 or the user interface 138 is actuated)(see Butler; col. 7, line 7 to col. 8, line16).
Regarding claim 74, Richardson in view of Butler discloses all the claimed invention as set forth and discussed above in claim 31. Richardson further teaches, including an operation indicator LED (46,54) to provide visual indication of the switch activation status indicating power is being provided to the depleted or discharge battery(see ¶[0021])(see also Butler; col. 8, lines 25-40).
Regarding claim 81: Richardson at least discloses and shows in Figs. 1,2C, 3 & 6:  A jump starting apparatus(10) (Abstract; ¶[0001])configured for boosting or charging a depleted or discharged battery(battery of vehicle 28)(¶[0006])having a positive polarity battery terminal (to which Red clamp is connected to; Fig. 2C) and a negative polarity battery terminal(to which black clamp is connected to; see Fig. 2C)(Note-jumper cable 60 has red (positive) and black (negative) clamps. EX1010 at ¶[0020]); Richardson discloses “a pair of conductive leads for connecting the supplemental power to an engine electrical system), the jump starting apparatus(10) comprising: at least one rechargeable battery(22)(note-jump starter batteries 22 provide power to the battery of the vehicle(28) to be jump started; see ¶[0006], [0014] and Fig. 2C); a positive polarity battery terminal connector(labeled Red clamp; Fig. 2C) for connecting the jump starting apparatus to the positive polarity battery terminal of the depleted or discharged battery(as seen in Fig. 2C)(battery of the vehicle(28); a negative polarity battery terminal connector(labeled black clamp; Fig. 2C) for connecting the jump starting apparatus to the negative polarity battery terminal of the depleted or discharged battery; a safety control system or circuit(12)(see ¶[0011]-[0012]) configured(via battery voltage sensor (20) and reverse voltage sensor (24)) for detecting when the jump starting apparatus(10) is properly connected to the depleted or discharged battery(battery of the vehicle(28)) and then turning on power from the at least one rechargeable battery(22) to the depleted or discharged battery(battery of vehicle (28)) only when the jump starting apparatus is properly connected to the depleted or discharged battery(note-Only after the reverse polarity and battery presence tests have been conducted at steps 214 and 252 does the process proceed to step 268 where microprocessor 12 sends a signal to close contact relay 34. (See also Fig. 3, Fig. 6, ¶[0014] and [0027] to turning on the power switch or circuit(34)(see ¶[0014])(note- Richardson also makes clear that the microcontroller only closes relay 34 if the reverse polarity sensor 24 and vehicle voltage sensor 30 indicate the presence of a vehicle battery connected with proper polarity. For example, Richardson states that “when the jump starter 10 is initially powered on 200, the microprocessor initializes the hardware . . . . then performs a self-test operation 208 where . . . all sensors 20, 24, 30, 32, 38, 40 . . . are tested”. Richardson further discloses the process of measuring the vehicle battery voltage necessarily entails detecting the presence of a vehicle battery connected to the positive and negative output ports of the discharged or depleted battery since reading a sufficiently low voltage would indicate either the absence of a vehicle battery or a battery with a voltage below a required threshold for detection. Only after the reverse polarity and battery presence tests have been conducted at steps 214 and 252 does the process proceed to step 268 where microprocessor 12 sends a signal to close contact relay 34 for power transfer from the power supply (22) to the depleted battery (See also Fig. 3, Fig. 6, see also ¶[0006],[0014] and [0027]); 
Richardson does not expressly teach the limitations of:
a USB input connector configured for connecting a USB charger to the jump starting apparatus for charging the at least one rechargeable battery of the jump starting apparatus; and a USB input charge circuit electrically connecting the USB input connector to the at least one rechargeable battery, the USB input charge circuit configured for providing power from the USB charger at a charge voltage and a charge current suitable for charging the at least one rechargeable battery.
However, Butler discloses factual evidence of, a USB input connector (156)  configured for connecting a USB charger(USB port)(see col. 5, lines 54-67; col. 12, lines 8-12) to the jump starting apparatus for charging the at least one rechargeable battery(150) of the jump starting apparatus; and a USB input charge circuit(USB port 156)(see col. 5, lines 54-67; col. 12, lines 8-12) electrically connecting the USB input connector to the at least one rechargeable battery(150), the USB input charge circuit(Sepic circuit 302) (col. 13, lines 13-34 & 62-65) configured for convertingMAIL STOP AMENDMENTAttorney Docket No.: 054985-000055-US-04-01Appl. No.: 17/066,100Page 3 of 18(note- Sepic 302 is a DC to DC type converter)(see col. 12, lines 5-35) power from the USB charger at a charge voltage and a charge current suitable for charging the at least one rechargeable battery(150) (see col. 5, lines 54-67).
Richardson and Butler are battery booster analogous art. Therefore it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to avail of the teachings of Butler in having incorporated, a USB input connector configured for connecting a USB charger to the jump starting apparatus for charging the at least one rechargeable battery of the jump starting apparatus; and a USB input charge circuit electrically connecting the USB input connector to the at least one rechargeable battery, the USB input charge circuit configured for convertingMAIL STOP AMENDMENTAttorney Docket No.: 054985-000055-US-04-01Appl. No.: 17/066,100Page 3 of 18 power from the USB charger at a charge voltage and a charge current suitable for charging the at least one rechargeable battery, as recited, in order to yield the predictable results of enabling the internal battery recharging functionality via a USB port and ensuring a source of UPS for the jump starting device, as per the teachings of Butler(col. 6, lines 16-26; col. 12, lines 23-27).
Regarding claim 82, Richardson in view of Butler discloses all the claimed invention as set forth and discussed above in claim 81. Richardson further teaches, wherein the safety control system or circuit(12) comprises a switch(see ¶[0011]-note the ATmega644P is a low-power CMOS 8-bit microcontroller, and thus comprises electronic switches and is based on the AVR® enhanced RISC architecture).
Regarding claim 83, Richardson in view of Butler discloses all the claimed invention as set forth and discussed above in claim 82. Richardson further teaches, wherein the switch is an electronic switch(see ¶[0011]-note the ATmega644P is a low-power CMOS 8-bit microcontroller, and thus comprises electronic switches and is based on the AVR® enhanced RISC architecture).
Regarding claim 84, Richardson in view of Butler discloses all the claimed invention as set forth and discussed above in claim 83. Richardson further teaches, wherein the safety control system or circuit(12) further comprises a microcontroller(note-an 8-bit microprocessor with 64 k bytes of programmable flash memory is used to control the system 10; see ¶[0011]) configured for controlling the electronic switch.
Regarding claim 85, Richardson in view of Butler discloses all the claimed invention as set forth and discussed above in claim 84. Richardson further teaches, wherein the safety control system or circuit (12)further comprises one or more electronic sensors(30,24) configured for providing input signals(see Fig. 1) to the microcontroller(12).
Regarding claim 86, Richardson in view of Butler discloses all the claimed invention as set forth and discussed above in claim 85. Richardson further teaches, wherein the one or more electronic sensors comprising a battery presence sensor(30) and a reverse polarity sensor(24)(see ¶[0014], [0027]).
Claim(s) 40-41 are rejected under 35 U.S.C. 103 as being unpatentable over Richardson et al., (Richardson) US 2009/0174362 (Exhibit 1010 IPR2020-01387) in view of Butler et al., (Butler) USPAT 10,087,904 and in further view of Williams US 2018/0090964.
Regarding claim 40, Richardson in view of Butler discloses all the claimed invention as set forth and discussed above in claim 39. However, the combination of Richardson and Butler fails to expressly teach the limitations of, wherein the USB output circuit is configured to down-convert a voltage of the at least one rechargeable battery to a voltage at the USB output connector.
Williams teaches factual evidence of, wherein the USB output circuit(via power management unit 300 which comprises a converter U2, e.g. a Buck-Boost converter) is configured to down-convert a voltage of the at least one rechargeable battery to a voltage at the USB output connector(130)(see Fig. 3 and ¶[0048]-[0049]).
Richardson, Butler and Williams are battery booster analogous art. Therefore it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to avail of the teachings of Williams in having configured the USB output circuit in the apparatus of Richardson as modified by Butler, to down-convert a voltage of the at least one rechargeable battery to a voltage at the USB output connector, as recited to yield the predictable results of the providing the needed specifications and suitable output power at the USB output port for a smart device, as per the teachings of Williams (see ¶[0049],[0056] and Fig. 9).
Accordingly claim 40 would have been obvious.
Regarding claim 41, Richardson in view of Butler and Williams discloses all the claimed invention as set forth and discussed above in claim 40. Williams further discloses, wherein an output voltage of the at least one rechargeable battery is 12.4 VDC(note Ryobi, DeWalt or Milwaukee brand lithium battery with 18 Volt DC, or DeWalt or Porter Cable battery pack with 20 Volt DC lithium battery which is at least 12.4 and the down-converted input and output voltage of the USB output connector is 5V(note- Ryobi, DeWalt or Milwaukee brand lithium battery with 18 Volt DC, or DeWalt or Porter Cable battery pack with 20 Volt DC lithium battery are transformed to about 5 Volts by the power management unit 300 for a USB power output at port 130).
Claims 55 is rejected under 35 U.S.C. 103 as being unpatentable over Richardson et al., (Richardson) US 2009/0174362 (Exhibit 1010 IPR2020-01387) in view in view of Butler et al., (Butler) USPAT 10,087,904 and in further view of Kim USPAT 5,867,007.
Regarding claim 55, Richardson in view of Butler discloses all the claimed invention as set forth and discussed above in claim 31, but fails to expressly teach the limitations of, further comprising a plurality of power diodes coupled between the positive and negative battery connectors and the power supply to prevent back-charging of the power supply from the depleted or discharged battery or an electrical system connected to the depleted or discharged battery.
Kim teaches(col. 3, lines 46-55) and shows in Fig. 1, factual evidence of, further comprising a plurality of power diodes(31)(which comprises diodes D1 and D2) coupled between the positive and negative battery connectors((10) and (20)  and the power supply(32) to prevent back-charging of the power supply from the depleted or discharged battery or an electrical system(33) connected to the depleted or discharged battery.
Richardson, Butler and Kim are battery powered devices analogous art.
Therefore it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to incorporate in the device of Richardson as modified by Butler, a plurality of power diodes coupled between the positive and negative battery connectors and the power supply to prevent back-charging of the power supply from the depleted or discharged battery or an electrical system connected to the depleted or discharged battery, as recited, so as to provide a safety measure and protection to the battery by preventing a reverse current flow back to the power supply which might damage both the batteries and the connected load.
Claims 59-61 are rejected under 35 U.S.C. 103 as being unpatentable over Richardson et al., (Richardson) US 2009/0174362 (Exhibit 1010 IPR2020-01387) in view in view of Butler et al., (Butler) USPAT 10,087,904 and in further view of Zhang et al., (Zhang) CN 205544443 U or Xinfang USPAT 9,506,446(Exhibit 1008 IPR2020-01387)
Regarding claim 59, assuming proper dependency from claim 31,Richardson in view of Butler discloses all the claimed invention as set forth and discussed above in claim 31, but fails to expressly teach the limitations of, further comprising a flashlight circuit configured to provide a source of light to a user.
Zhang teaches factual evidence of, further comprising a flashlight circuit (which comprises a flashlight switch 12 and a bulb 13 and lamp 14)(the flashlight module comprises a flashlight switch, bulb and lampshade, see abstract) configured to provide a source of light to a user.
As Xinfang further discloses, wherein the microcontroller is configured to control the at least one LED to provide a visual alarm indicating an emergency situation. Note-Xinfang discloses the use of a flashlight to provide a SOS signal in an emergency situation. (Xinfang col.8, lines 37-44 (“After turning on the flashlight 28, if the control module 58 detects that the master control button 26 is activated, it may control the flashlight in multiple illumination modes, such as a constant light mode, flashing strobe light mode, and flashing S.O.S. (three sequential short flashes, followed by three sequential long flashes, followed again by three sequential short flashes) signal light mode’’).
 Xinfang is an analogous art and pertains to the same field of endeavor namely mini
portable jump starter that can be carry in a pocket by a user(Xinfang; col. 9, lines 1-8).
Therefore, it would have been obvious to one of ordinary skill in the art before the
effective filing date of the claimed invention to combine the teachings of Xinfang with those of Richardson as modified by Butler to include a LED flashlight and configure it to provide a visual alarm indicating an emergency situation so as to warn the user in an emergency situation.
Richardson, Butler and Zhang are battery powered devices analogous art. Therefore it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to avail the teachings of Zhang by further comprising in the apparatus of Richardson as modified by Butler, flashlight circuit configured to provide a source of light to a user, as recited, in order to yield the predictable results of providing light user in darkness and in time of blackout when a jumpstart is needed.
Regarding claim 60, assuming proper dependency of claim 59 from claim 31,Richardson in view of Butler and Zhang or Xinfang discloses all the claimed invention as set forth and discussed above in claim 59. Zhang further discloses, wherein the source of light is at least one LED (said bulb is white LED).
Regarding claim 61, assuming proper dependency of claim 59 from claim 31,Richardson in view of Butler and Zhang or Xinfang discloses all the claimed invention as set forth and discussed above in claim 60. Richardson further discloses, wherein the safety control system or circuit(12) is configured to control the at least one LED(48) to provide a visual alarm indicating an emergency situation(see ¶[0010],[0015], and [0020])(Butler also teaches display device 114, see col. 6, lines 55-col. 7 line 30; col. 8, lines 1-67).
Claims 68,70 are rejected under 35 U.S.C. 103 as being unpatentable over Richardson et al., (Richardson) US 2009/0174362 (Exhibit 1010 IPR2020-01387) in view of Butler et al., (Butler) USPAT 10,087,904 and Brown USPAT 8,076,900 and in further view of Waldron US 2011/0068734.
Regarding claim 68, Richardson in view of Butler discloses all the claimed invention as set forth and discussed above in claim 31. Richardson discloses a jumper cable device(60), 
However the combination of Richardson and Butler fails to expressly teach, further comprising the jumper cable device comprising a plug configured to plug into an output port of the jump starting apparatus, a pair of battery cables integrated with the plug at one end of the pair of cables, and the positive and negative battery terminal connectors connected to an opposite end of the pair of battery cables. Brown discloses and shows in Figs. 1-2, factual evidence of, wherein the positive(94) and negative battery connectors(96) are defined by a jumper cable device(90) including a plug(92) configured to plug into an output port(84) of the jump starting device(handheld battery charger booster device (10)), a pair of cables(booster cable 90) integrated with the plug(92)(see Figs. 1-2) at one respective end of the pair of cables and being configured to be connected to positive and negative battery terminals((94) and (96) respectively) of the depleted or discharged battery at an opposite end of the pair of cables(at the size of the alligators clips)(see col. 4, lines 22-41).
Richardson, Butler and Brown are battery charger analogous art. It would have been obvious to one having ordinary skill in the art to incorporate the teachings of Brown into the device of Richardson as modified by Butler, wherein the positive and negative battery connectors are defined by a jumper cable device including a plug configured to plug into an output port of the jump starting device, a pair of cables integrated with the plug at one respective end of the pair of cables and being configured to be connected to positive and negative battery terminals of the depleted or discharged battery at an opposite end of the pair of cables, as recited, so as to tethered the cable to one end of the plug. The advantage for doing so is to improve portability and decrease the chance of having the cables entangled with each other and to fit to the compartment of the carrying case.
The combination of Richardson, Butler and Brown does not expressly teach, the limitations of:
a pair of cables having cable ends integrated with the plug at one respective end of the pair of cables .
Waldron is an analogous art and pertains to the same field of endeavor, namely battery jumping devices. Waldron discloses factual evidence of a pair of cables (44) having cable ends integrated with the plug (46) at one respective end of the pair of cables ([0023]; Fig. 1).
Therefore it would have been obvious to one having ordinary skill in the art at the time of the effective filing date of the claimed invention to have had the pair of cables ends of the jumper cable device of Richardson as modified by Butler and Brown integrated with the plug at one respective end of the pair of cables so as to tethered the cable to one end of the plug. The advantage for doing so is to improve portability and decrease the chance of having the cables entangled with each other and to fit to the compartment of the carrying case, in which some items are form fitting compartments and are thus configured to the shape of the item to be carried, as per the teachings of Waldron ([0012]).
Regarding claim 70, Richardson as modified by Butler, Brown and Waldron discloses all the claimed invention as set forth and discussed above in claim 69. Brown further discloses, wherein the output port(84) and the plug(92) are dimensioned so that the plug will fit into the output port only in one specific orientation(see Figs. 1-2).
Accordingly, claims 68 and 70 would have been obvious. 
Claim 69 is rejected under 35 U.S.C. 103 as being unpatentable over Richardson et al., (Richardson) US 2009/0174362 (Exhibit 1010 IPR2020-01387) in view of Butler et al., (Butler) USPAT 10,087,904 and in further view of Richardet Jr. USPAT 8,172,603 (Exhibit 1014 IPR2020-00944).
Regarding claim 69, Richardson in view of Butler teaches all the claimed invention as set forth and discussed above in claim 31. However, the combination of Richardson and Butler fails to teach or reasonably suggest, the limitations of, “wherein the jumper cable device further comprises a pair of ring terminals configured to respectively connect a pair of battery cables at the opposite end to the respective positive and negative battery terminals of the depleted or discharged battery, or connect to respective positive and negative battery clamps”.
Richardet discloses “means to provide a battery terminal connection which provides secure and stable connection to a motor vehicle battery or the like adaptable to a variety of common scenarios and which is simple and quick for an average user.” (Richardet; col. 1, lines 60-65).
Richardet further discloses and shows in Fig. 2A, discloses a pair of ring terminals 23 to connect a pair of cables 24, 25 with battery terminals 120 and 130 (Richardet; col. 4, lines 57-65).

    PNG
    media_image1.png
    490
    760
    media_image1.png
    Greyscale

Richardson and Richardet both relate to jump starting vehicle engines. Ex. 1014 at 2:33-36
Therefore it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to combine Richardet’s cable system with ring terminals in modified Richardson’s jump starter as another advantageous way of connecting cabling to a battery. A POSITA would have been particularly motivated to use Richardet’s cabling system to provide a secure and stable connection to a motor vehicle battery in a way that is simple and quick for an average user, as suggested by Richardet(col. 1, lines 59-65).
Claim 72 is rejected under 35 U.S.C. 103 as being unpatentable over Richardson et al., (Richardson) US 2009/0174362 (Exhibit 1010 IPR2020-01387) in view of Butler et al., (Butler) USPAT 10,087,904 and in further view of Chen et al., (Chen) US 2018/0069413.
Regarding claim 72, Richardson in view of Butler discloses all the claimed invention as set forth and discussed above in claim 71. However, the combination of Richardson and Butler does not expressly teach the limitations of, wherein the USB output connector includes a voltage divider for enabling charge to certain electronic.
Chen teaches factual evidence of, wherein the USB output connector(302)(Figs. 3B,12 and ¶[0035]) includes a voltage divider(see voltage division formed by 43.2K, 49.9K, 43.2K and 49.9 K resistors) for enabling charge to certain electronic.
Richardson, Butler and Chen are battery charger analogous art. It would have been obvious to one having ordinary skill in the art to incorporate the teachings of Chen into the apparatus of Richardson as modified by Butler by having the USB output connector includes a voltage divider for enabling charge to certain electronic in order to yield the predictable results of allowing the charger to charge different types of devices and indicate the power levels of the devices even if the devices do not have an indicator that shows the power level of the devices, as per the teachings of Chen (see ¶[0032]).
Accordingly claim 72 would have been obvious.
Claim(s) 75-80 are rejected under 35 U.S.C. 103 as being unpatentable over Richardson et al., (Richardson) US 2009/0174362 (Exhibit 1010 IPR2020-01387) in view of Butler et al., (Butler) USPAT 10,087,904 and in further view of Park EP 2398090B1 (the same as JP
Regarding claim 75, Richardson in view of Butler discloses all the claimed invention as set forth and discussed above in claim 31. While the combination of Richardson and Butler fails to expressly teach, “wherein the at least one rechargeable battery is at least one lithium ion rechargeable battery(150) (see Butler; col. 17, lines 38-55). However Butler stayed silent regarding the rechargeable battery (150)  having a positive tab and a negative tab.
Park teaches factual evidence of, wherein the at least one rechargeable battery (100) is at least one lithium ion rechargeable battery(battery pack 100 (see Park; ¶[0025]-[0026],[0029] and [0033]) having a positive tab (120A)and a negative tab(120B)(see¶[0025]-[0033]).
Richardson, Butler and Park are battery devices analogous art. Therefore it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to avail of the teachings of Park by having the at least one rechargeable battery of the apparatus of Richardson as modified by Butler to be at least one lithium ion rechargeable battery having a positive tab and a negative tab, as recited, in order to allow a wire to be firmly coupled to a battery cell or a protective circuit module and thereby preventing the battery cells from being overcharged or over-discharged, as per the teachings of Park(¶[0003]-[0004]).
Regarding claim 76, Richardson in view of Butler and Park discloses all the claimed invention as set forth and discussed above in claim 75. Park discloses, further comprising a positive electrical conductor(141A) connecting the positive tab (120A) of the at least one lithium ion rechargeable battery(110) to a positive battery cable(Red clamp of cable 60 in Richardson’s Fig. 2C) and/or a negative electrical conductor (141B) connecting the negative tab (120B) of the at least one lithium ion rechargeable battery(110) to a negative battery cable(Black clamp of cable 60 in Richardson’s Fig. 2C).
Regarding claim 77, Richardson in view of Butler and Park discloses all the claimed invention as set forth and discussed above in claim 75. Park further discloses, wherein the positive tab (120A) of the at least one lithium ion rechargeable battery is at least partially wrapped around(note- the wire 141A is coupled, fastened or connected to the pair of coupling protrusions 124 formed in the connecting tab 120A and is wrapped by the solder 150, thereby further enhancing the coupling force between the wire 141A and the connecting tab 120A; see Park ¶[0053] and Fig. 7D) and connected to a positive battery cable(Red clamp of cable 60 of Richardson) of the jump starting apparatus(10).
Regarding claim 78, Richardson in view of Butler and Park discloses all the claimed invention as set forth and discussed above in claim 77. Park further discloses, wherein a separate tab(121B) is connected to the positive tab(120A) to extend a length of the positive tab(see Park; ¶[0062]).
Regarding claim 79, Richardson in view of Butler and Park discloses all the claimed invention as set forth and discussed above in claim 76. Park further discloses, wherein the positive electrical conductor(141A) is a positive conductive bar(121), and the at least one negative electrical conductor(141B) is negative conductive bar(122)(see Fig. 7A and ¶[0029]-[0031],[0053]).
Regarding claim 80, Richardson in view of Butler and Park discloses all the claimed invention as set forth and discussed above in claim 76. Park further discloses, wherein one end of the positive electrical connector(120A) at least partially wraps around and connected to an exposed end of a positive battery cable(Red clamp of cable 60 in Richardson’s Fig. 2C) (111)(see ¶[0029]).

Allowable Subject Matter
Claim  87 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Regarding claim 87, the prior art of record either taken alone or in combination thereof fails to teach or reasonably suggest, among other patentable features, “wherein the safety control system or circuit comprises an output port and the positive polarity battery terminal connector and negative polarity battery terminal connector are defined by a battery cable assembly having a plug connector, a positive battery cable with a positive battery clamp, and a negative battery cable with a negative battery clamp, the plug connector being shaped to only fit into the output port in a single orientation”.
Citation of Prior Art
For a list of related prior art references not mentioned above but disclose related apparatus or method, see Form PTO-892.
WO 2009/059852 to Gollub et al., (Gollub) discloses a starting method for hybrid drives.
USPAT 9,490,625 to Tanimoto et al., (Tanimoto) discloses the general state of the art regarding electronic device and voltage monitoring method.
US 2011/0163723 to Tan et al., (Tan) discloses the general state of the art regarding a battery pack and method of battery pack power management.
US 2002/0008523 to Klang discloses an apparatus and method for carrying out diagnostic tests on batteries and for rapidly charging batteries.
USPAT 4,690,878 to Nakamura discloses the general state of the art regarding a battery power detector for sensing presence of batteries.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to M'BAYE DIAO whose telephone number is (571)272-6127. The examiner can normally be reached M-F; 9:00AM-6:30PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, DREW A DUNN can be reached on 571-272-2312. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

M'BAYE DIAO
Primary Examiner
Art Unit 2859



/M BAYE DIAO/Primary Examiner, Art Unit 2859                                                                                                                                                                                                        August 31, 2022